Per Curiam.

Tenant’s installation of the television antenna without landlord’s permission constituted a violation of a covenant of the lease. This covenant was projected into the statutory tenancy under which tenant presently occupies the apartment. The violation, however, is not so substantial as to warrant tenant’s eviction from the apartment (Matter of Park East Land Corp v. Finkelstein, 299 N. Y. 70). Landlord has other remedies, less drastic but fully adequate to compel the tenant to remove the aerial.
The final order should be unanimously reversed on the law, with $30 costs to tenant, and petition dismissed, with appropriate costs in the court below. This is without prejudice to any other action or proceeding landlord may be advised to institute to compel the tenant to remove the television aerial.
Fennelly, Coldest and Beldook, JJ., concur.
Final order reversed, etc.